Citation Nr: 1019989	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection of a left knee 
disorder.

2.  Entitlement to service connection of a right knee 
disorder.

3.  Entitlement to service connection of fibromyalgia.  

4.  Entitlement to service connection of bilateral hearing 
loss.

5.  Entitlement to service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to June 
1987 and from December 1990 to May 1991, with service in 
Southwest Asia.  He had additional service in the Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

Additional evidence was received into the record in October 
2008, without prior RO consideration, or waiver of RO 
consideration of the additional evidence.  See 38 C.F.R. § 
20.1304 (2009).  However, as the additional evidence is not 
pertinent to the knee claims adjudicated on the merits in 
this decision, there is no need to remand to the RO for 
consideration of the additional evidence.  

The issues of service connection for fibromyalgia, tinnitus, 
and hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not diagnosed with a service-connectable right 
or left knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

The criteria for service connection of a right knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January and March 2006.  The claims were 
readjudicated in a November 2006 statement of the case.  
Mayfield, 444 F.3d at 1333.  

Additionally, VA has obtained service treatment and 
examination records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  The Board acknowledges that the 
Veteran was not provided a VA examination for the claims of 
service connection of a left and right knee disorder.  None 
is required for either claim, however.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  In this case, the evidence does not 
suggest that the Veteran has been diagnosed with a service-
connectable left or right knee disorder.  Thus, a VA 
examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The Veteran contends that he has a bilateral knee disorder as 
a result of service.  He has reported, and submitted 
corroborating statements from former service colleagues, that 
he had bilateral knee swelling in service and joint pain and 
swelling since service.  See, e.g., March 2007 statements.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service treatment records do not reflect any complaints or 
abnormal findings related to the left or right knee, and the 
service examination records, to include June 1992, October 
1995, and January 1999 examination records, all reflect 
normal clinical findings for the lower extremities, negative 
histories as to "'trick' or locked knee," and no complaints 
related to either knee.  

The initial complaint of record pertaining to the knees is 
found in the Veteran's claim for compensation, which was 
received in August 2005.  The post-service medical evidence 
contains no findings or diagnoses of a right or left knee 
disorder per se, and VA treatment records indicate negative 
findings as to arthritis.  See February 2001 and February 
2007 VA treatment records.  

After review of the evidence, the Board finds that service 
connection is not warranted for a left or right knee disorder 
because the evidence does not establish the existence of a 
service-connectable knee disorder.  Although the Veteran has 
competently reported having left knee pain and stiffness, 
except in circumstances not present here, service connection 
will not be granted for these symptoms alone.  Instead, there 
must be a diagnosed or identifiable underlying knee malady or 
condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 
(1999).  In this case, the evidence does not reflect that 
such a diagnosis has been made nor has the Veteran contended 
that such a diagnosis has been made.  

The Board acknowledges that the record includes assessments 
of myofascial pain syndrome.  Review of the corresponding 
medical records reveals that the diagnosis was not made in 
reference to either knee but to the cervical spine and 
shoulders, however.  The Board further acknowledges that the 
record documents the Veteran's history of generalized joint 
pain which has been attributed to a number of diagnoses.  
None of the diagnoses suggest the existence of a disorder 
particular to the right or left knee, however.  Thus, in the 
absence of a currently diagnosed, service-connectable knee 
disorder, service connection must be denied.  


ORDER

Service connection of a left knee disorder is denied.

Service connection of a right knee disorder is denied.  


REMAND

Further development is needed on the claim of service 
connection of fibromyalgia.  In October 2008, the Veteran 
submitted VA medical records which suggested that he had been 
diagnosed with fibromyalgia; however, the submitted records 
do not reveal when and on what basis fibromyalgia was 
diagnosed.  Based on the previous findings of no fibromyalgia 
and the Veteran's service in the Persian Gulf, the Board 
finds that an examination must be conducted and an opinion 
obtained to determine if the Veteran has fibromyalgia.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, the Board notes that the Veteran has reported 
that a physician previously diagnosed him with fibromyalgia 
and provided that diagnosis to the Department of Motor 
Vehicles (DMV) in 2005.  The DMV records should be requested 
and obtained, if available.  

Further development is also needed on the claim of service 
connection for tinnitus.  Review of the evidence reveals that 
the Veteran has been diagnosed with tinnitus and that he has 
reported having tinnitus since service.  Based on this 
history and the evidence of noise exposure in service, the 
Board finds that an opinion should be obtained to determine 
if the Veteran's tinnitus onset in service or is causally 
related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Finally, further development is needed on the claim of 
service connection for hearing loss.  Review of the evidence 
reveals that an audiogram was "normal" in October 2006.  
The specific results of that testing have not been associated 
with the file, however.  As this information is potentially 
relevant to the matter at hand, it should be obtained if 
available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiogram associated with 
the June 2006 VA audiometric testing.  If 
the audiogram is not available, so notify 
the Veteran.  Obtain any other 
outstanding relevant VA treatment 
records.  

2.  Inform the Veteran that VA can only 
request the reported DMV medical records 
if the information is provided on a VA 
form 21-4142.  Request that the Veteran 
fill out a VA form 21-4142 and, once 
provided, request the records and 
associate them with the claims file, if 
available.  If the records are not 
available, so notify the Veteran.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the reported generalized 
joint pain and stiffness.  The claims 
folder must be made available to the 
examiner for review.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  

After examination, consideration of all 
signs and symptoms, and review of the 
record, the examiner should confirm or 
rule out a diagnosis of fibromyalgia.  If 
fibromyalgia is ruled out, the examiner 
should state whether the Veteran has any 
current chronic (6 months or more) signs 
or symptoms that are not attributable to 
a known clinical diagnosis.  If a 
diagnosis is rendered, the examiner 
should state whether it is at least as 
likely as not that the diagnosed disorder 
onset in service or is causally related 
to service, to include any in-service 
exposure to environmental toxins.  

The examiner should explain the rationale 
for all opinions given.  

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the reported tinnitus and 
hearing loss.  The claims folder must be 
made available to the examiner for 
review.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  

Based on the examination and review of 
the record, the examiner is requested to 
state whether it is at least as likely as 
not that any currently diagnosed tinnitus 
or hearing loss began in service or is 
causally related to service, to include 
the in-service noise exposure.  

5.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


